Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-12, 19 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong (US 2019/0188148, hereinafter Dong).

Regarding claim 1, Dong discloses 
A method, comprising:
creating a plurality of duplicate memory pages for a plurality of compute units (paragraph [0205]: When the page sharing manager 2213 identifies identical memory pages from different guests (based on equivalent PIs) and/or even from the same guest, the page sharing manager 2213 may merge them into one page, illustrated in FIG. 22 as host shared pages 2213), wherein local memory of each compute unit of the plurality of compute units (paragraph [0204]: a page sharing manager 2213 is running inside the VMM 2210, which may run a separate thread to digest the guest memory pages 2203-2204,) stores a respective duplicate memory page of the plurality of duplicate memory pages (paragraph [0205]: When the page sharing manager 2213 identifies identical memory pages from different guests (based on equivalent PIs) and/or even from the same guest, the page sharing manager 2213 may merge them into one page, illustrated in FIG. 22 as host shared pages 2213);
intercepting a memory instruction issued by a particular compute unit of the plurality of compute units (paragraph [0205]: the page sharing manager 2213 compares PIs from different VMs (e.g., comparing PIs 2211 with PIs 2212), and/or compares PIs from the same VM) to the respective duplicate memory page stored in the local memory of the particular compute unit (paragraph [0205]: When the page sharing manager 2213 identifies identical memory pages from different guests (based on equivalent PIs) and/or even from the same guest, the page sharing manager 2213 may merge them into one page, illustrated in FIG. 22 as host shared pages 2213);
identifying that the memory instruction is annotated to indicate that coherence across the plurality of compute units is required (paragraph [0205]: the page sharing manager 2213 compares PIs from different VMs (e.g., comparing PIs 2211 with PIs 2212), and/or compares PIs from the same VM);
responsive to identifying that the memory instruction is annotated to indicate that coherence across the plurality of compute units is required, collapsing the plurality of duplicate memory pages to create a shared memory page in local memory of a select compute unit of the plurality of compute units ;
causing the memory instruction to be performed on the shared memory page (paragraph [0210]: he one embodiment of the page sharing manager 2213 applies write-protection to these mappings (e.g., through the EPT or shadow page table)).
Regarding claim 21 referring to claim 1, Dong discloses A system, comprising: a memory storing logic and including a plurality of local memories; a plurality of compute units each having a local memory of the plurality of local memories; and a processor that executes the logic to perform a method comprising: ... (Fig. 1).
Regarding claim 22 referring to claim 1, Dong discloses A non-transitory computer-readable media storing computer instructions that, when executed by a processor, cause the processor to perform a method comprising: ... (paragraph [0231]: As described herein, instructions may refer to specific configurations of hardware such as application specific integrated circuits (ASICs) configured to perform certain operations or having a predetermined functionality or software instructions stored in memory embodied in a non-transitory computer readable medium).

Regarding claim 2, Dong discloses 
wherein the plurality of compute units include at least one graphics processing unit (GPU) (paragraph [0219]: In the case of a GPU 2300, it can be easily 

Regarding claim 3, Dong discloses 
wherein the local memory of the at least one GPU is device memory of the at least one GPU (paragraph [0219]: The example illustrated in FIG. 23 includes service VM 2300 with a GPU mediation module 2304 and GPU driver 2303 and two VMs 2301-2301, each with its own GPU driver 2305-2306 and set of guest memory pages 2307-2308).

Regarding claim 6, Dong discloses 
further comprising: setting a first write-duplicate bit in a page table entry for a page corresponding to the plurality of duplicate memory pages, the first write-duplicate bit indicating that the page has been duplicated to create the plurality of duplicate memory pages (paragraph [0205]: the page sharing manager 2213 compares PIs from different VMs (e.g., comparing PIs 2211 with PIs 2212), and/or compares PIs from the same VM. When the page sharing manager 2213 identifies identical memory pages from different guests (based on equivalent PIs) and/or even 

Regarding claim 7, Dong discloses 
further comprising: setting a second write-duplicate bit in a translation lookaside buffer (TLB) of each compute unit of the plurality of compute units, the second write-duplicate bit indicating that the page has been duplicated to create the plurality of duplicate memory pages (paragraph [0148]: Internal caches and Translation Lookaside Buffers (TLB) included in modern GPUs to accelerate data accesses and address translations; paragraph [0205]: the page sharing manager 2213 compares PIs from different VMs (e.g., comparing PIs 2211 with PIs 2212), and/or compares PIs from the same VM. When the page sharing manager 2213 identifies identical memory pages from different guests (based on equivalent PIs) and/or even from the same guest, the page sharing manager 2213 may merge them into one page, illustrated in FIG. 22 as host shared pages 2213).

Regarding claim 8, Dong discloses 
wherein the collapsing is performed responsive to determining that the second write-duplicate bit in the TLB of the particular compute unit is set to indicate that the respective duplicate memory page stored in the local memory of the particular compute unit is a duplicate of the page (paragraph [0148]: Internal caches and Translation Lookaside Buffers (TLB) included in modern GPUs to accelerate data accesses and address translations; paragraph [0205]: the page sharing 

Regarding claim 9, Dong discloses 
wherein the collapsing is performed responsive to determining that the second write-duplicate bit in the TLB of the particular compute unit is set to indicate that the respective duplicate memory page stored in the local memory of the particular compute unit is a duplicate of the page (paragraph [0148]: Internal caches and Translation Lookaside Buffers (TLB) included in modern GPUs to accelerate data accesses and address translations; paragraph [0205]: the page sharing manager 2213 compares PIs from different VMs (e.g., comparing PIs 2211 with PIs 2212), and/or compares PIs from the same VM. When the page sharing manager 2213 identifies identical memory pages from different guests (based on equivalent PIs) and/or even from the same guest, the page sharing manager 2213 may merge them into one page, illustrated in FIG. 22 as host shared pages 2213).

Regarding claim 10, Dong discloses 
wherein the collapsing is performed when the particular compute unit that issued the memory instruction (paragraph [0205]: When the page sharing manager 2213 identifies identical memory pages from different guests (based on equivalent PIs) is a GPU (paragraph [0219]: The example illustrated in FIG. 23 includes service VM 2300 with a GPU mediation module 2304 and GPU driver 2303 and two VMs 2301-2301, each with its own GPU driver 2305-2306 and set of guest memory pages 2307-2308).

Regarding claim 11, Dong discloses 
wherein the plurality of compute units are a proper subset of all compute units of a computing system (paragraph [0219]: The example illustrated in FIG. 23 includes service VM 2300 with a GPU mediation module 2304 and GPU driver 2303 and two VMs 2301-2301, each with its own GPU driver 2305-2306 and set of guest memory pages 2307-2308).

Regarding claim 12, Dong discloses 
further comprising: after creating the shared memory page (paragraph [0205]: When the page sharing manager 2213 identifies identical memory pages from different guests (based on equivalent PIs) and/or even from the same guest, the page sharing manager 2213 may merge them into one page, illustrated in FIG. 22 as host shared pages 2213), causing the plurality of compute units to issue memory instructions to the shared memory page (paragraph [0210]: he one embodiment of the page sharing manager 2213 applies write-protection to these mappings (e.g., through the EPT or shadow page table)).

Regarding claim 19, Dong discloses 
wherein the collapsing the plurality of duplicate memory pages to create the shared memory page and the causing the memory instruction to be performed on the shared memory page ensures coherence for the memory instruction (paragraph [0205]: the page sharing manager 2213 compares PIs from different VMs (e.g., comparing PIs 2211 with PIs 2212), and/or compares PIs from the same VM. When the page sharing manager 2213 identifies identical memory pages from different guests (based on equivalent PIs) and/or even from the same guest, the page sharing manager 2213 may merge them into one page, illustrated in FIG. 22 as host shared pages 2213).

Regarding claim 20, Dong discloses 
wherein the particular compute unit and the select compute unit are the same compute unit (paragraph [0219]: The example illustrated in FIG. 23 includes service VM 2300 with a GPU mediation module 2304 and GPU driver 2303 and two VMs 2301-2301, each with its own GPU driver 2305-2306 and set of guest memory pages 2307-2308).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US 2019/0188148, hereinafter Dong) in view of Van Riel et al. (US 2019/0179538, hereinafter van Riel).

Regarding claim 4, Dong does not disclose wherein the plurality of compute units include at least one central processing unit (CPU). Van Riel discloses wherein the plurality of compute units include at least one central processing unit (CPU) (paragraph [0011]: Techniques are disclosed for hypervisor deduplication with a page comparison speedup. Memory deduplication improves memory utilization by detecting that two (or more) pages in memory that have identical content. For example, the identical memory pages may be merged into a single memory, which may be mapped into multiple addresses of applications or virtual machines to improve memory utilization; paragraph [0021]: ach node 110A-C may in turn include one or more physical processors (e.g., CPU 120A-E) communicatively coupled to memory devices (e.g., MD 130A-D) and input/output devices (e.g., I/O 140A-C) ... Virtual machines 170A-C may be provisioned on the same host or node (e.g., node 110A) or different nodes ... VM 170A may be provided on node 110A while VM 170B is provisioned on node 110B). It 

Regarding claim 5, Dong does not disclose wherein the local memory of the at least one CPU is system memory of a system that includes the at least one CPU. Van Riel discloses wherein the local memory of the at least one CPU is system memory of a system that includes the at least one CPU (paragraph [0011]: Techniques are disclosed for hypervisor deduplication with a page comparison speedup. Memory deduplication improves memory utilization by detecting that two (or more) pages in memory that have identical content. For example, the identical memory pages may be merged into a single memory, which may be mapped into multiple addresses of applications or virtual machines to improve memory utilization; paragraph [0021]: ach node 110A-C may in turn include one or more physical processors (e.g., CPU 120A-E) communicatively coupled to memory devices (e.g., MD 130A-D) and input/output devices (e.g., I/O 140A-C) ... Virtual machines 170A-C may be provisioned on the same host or node (e.g., node 110A) or different nodes ... VM 170A may be provided on node 110A while VM 170B is provisioned on node 110B). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Dong by running a VM on a node including .

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        3/7/2022